Citation Nr: 0525915	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for flat feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1980 to 
July 1981.

In October 2004, the Board of Veterans Appeals (the Board) 
denied the issues of entitlement to service connection for 
heart disease, hypertension, hearing loss in the right ear, 
and tinnitus; service connection was granted for hearing loss 
in the left ear.  The issues of entitlement to service 
connection for psychiatric disability and for flat feet were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) for additional development, 
to include examination.  

The issues of entitlement to service connection for 
psychiatric disability and flat feet are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


REMAND

As noted above, the issues currently on appeal were remanded 
to the RO for psychiatric and podiatric examinations and 
medical opinions to determine the etiology of any current 
psychiatric or flat foot disability.  Evidence subsequently 
added to the claims file reveals that although VA 
examinations were scheduled for April 2005, the veteran 
failed to report for the examinations because he was 
incarcerated at a state correctional facility in Muskegon 
Heights, Michigan.  A letter was received by VA from the 
veteran prior to the examinations in which he noted that he 
would be unable to attend the examinations because of his 
incarceration and asked if the physicians at the facility 
could conduct the evaluations.  The April 2005 Supplemental 
Statement of the Case noted that the veteran had failed to 
report for the scheduled VA examinations and denied the 
issues currently on appeal; it does not appear that any 
attempt was made to make other arrangements for evaluation of 
the veteran.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2004).  This is so 
even if a veteran is incarcerated.  Bolton v. Brown, 8 Vet. 
App. 185, 189-90 (1995).

The United States Court of Appeals for Veteran's Claims 
(Court) has addressed the issue of examinations for 
incarcerated veterans.  In Wood v. Derwinski, 1 Vet.App. 190 
(1991), the Court stated:

We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to the peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same 
care and consideration given to their 
fellow veterans.

Id. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held 
that, although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Under the unique 
circumstances presented by this case, where VA has determined 
that the veteran is not available to participate in a VA 
examination under regular conditions, and in keeping with the 
"caution" of Wood, a remand is required to provide the RO 
with another opportunity to fulfill the statutory duty to 
assist the veteran in developing the facts of this claim.  
See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).

Accordingly, this case is again remanded for the following 
actions:

1.  An attempt must be made by the RO to 
afford the veteran a psychiatric 
examination, either by a VA health care 
provider, a fee basis examiner, or by 
medical personnel at the correctional 
facility, to determine the current nature 
and etiology of any psychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  Following 
a review of the service and post service 
medical records, the examiner must 
describe any current disability found and 
comment on whether it is caused or 
aggravated by the veteran's military 
service.  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.  

2.  An attempt should also be made by the 
RO to afford the veteran a podiatry 
examination, either by a VA health care 
provider, a fee basis examiner, or by 
medical personnel at the correctional 
facility, to determine the current 
severity and etiology of his flat feet.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  Following a review 
of the service and post service medical 
records, the examiner must describe any 
current disability found and comment on 
whether it was aggravated by the 
veteran's military service.  If such an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.  

3.  In attempting to obtain an evaluation 
of the veteran, the RO must contact the 
correctional facility where the veteran 
is incarcerated so that every possible 
means of conducting the examinations is 
explored.  If the RO is unable to provide 
an examination due to the veteran's 
incarceration, it must provide 
documentation of its attempts to obtain 
the above requested medical examinations.  
In other words, the RO must make certain 
that the record contains information 
concerning the efforts expended by the RO 
to provide the veteran with an 
examination and any explanation as to why 
a VA or other examiner was not directed 
to perform the examinations.

4.  Thereafter, the RO must readjudicate 
the veteran's claims for service 
connection for psychiatric disability and 
for flat feet, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case must then be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



